DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Final Office Action in response to application 	15/446,990 entitled "FACIAL TEMPLATE AND TOKEN PRE-FETCHING IN HANDS FREE SERVICE REQUESTS" filed on March 1, 2017.
Status of Claims
Claims 1, 4-6, and 21 have been amended and are hereby entered.
Claims 2, 3, 7-20, and 24-32 are cancelled.
Claims 1, 4-6, 21-23 are pending and have been examined.

  Information Disclosure Statement
The multiple information disclosure statements (IDSs) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, and 21-23   are rejected under 35 U.S.C. 103 as being unpatentable over  in view of Chang ("SYSTEM AND METHOD FOR BIOMETRIC AUTHENTICATION USING SOCIAL NETWORK", U.S. Publication Number:   20170171195 A1) in view of Beenau (“FACIAL SCAN BIOMETRICS ON A PAYMENT DEVICE”, U.S. Patent Number: 8294552 B2).
Regarding Claim 1, 
Chang teaches,
a computer-implemented method to process payment transactions using facial recognition, comprising:	by a payment processing system:	storing a first facial template in association with a user account;	receiving, from a user computing device associated with the  user account, first location data;
(Chang [0007]  requests authorization for a payment transaction
Chang [0033]  biometric data include digital photographic data (e.g., facial recognition data)
Chang [0036]   message that is sent to a service provider computer or an authorization system such as a payment processing... the authentication request includes access device or user computer device identification information, user location information...a biometric template that is generated using social media content that is shared by or associated with the user network
Chang [0047]  on information identifying the location of the user 102 or the access device
Chang  [0056] associated with the same merchant or merchant location)
determining, based on the received first location data, that the user computing device is at a merchant location; 	in response to determining that the user computing device is at the merchant location, 
(Chang [0056] a user may have interacted ... to provide input about a merchant at a particular location. Subsequently an authentication request associated with the same merchant or merchant location may be processed by the modules
Chang [0047]  on information identifying the location of the user 102 or the access device
Chang  [0056] associated with the same merchant or merchant location)
a second facial template of a user generated at the point of sale system in response to initiation of a transaction at the merchant location;
(Chang [0068]  the authentication may be part of a payment transaction...to provide biometric data and generate a dynamic biometric template for authentication.
Chang [0064] dynamic biometric template module 310 may generate and maintain a plurality of dynamic biometric templates 
Chang  [0084]  access device 730 may be a point of sale device)
processing the payment transaction based on the received result of the comparison.
(Chang [0076] verifying the authentication of the user and user device or authenticating the payment transaction based on the confidence score)
Chang does not teach transmitting the first facial template to a point of sale system for addition to a current customer log associated with the merchant location; receiving, from a point of sale system at a merchant location, a result of a comparison between the first facial templates at the current customer log
Beenau teaches,
transmitting the first facial template to a point of sale system for addition to a current customer log associated with the merchant location;
(Beenau [Col 47, Lines 20-23]  reader 104 may additionally communicate with third-party databases to facilitate a comparison...and other fob identifiers stored with the biometric samples.
Beenau [Col 47, Lines 9-11]  may digitize the sample and compare it against a digitized biometric sample stored in a database (e.g., database 310) included on RFID reader 
Beenau [Col 7, Lines 48-54]  system including a point of interaction device such as, for example, a merchant point of sale (POS) device ....include a merchant system 130 including POS device  )
receiving, from a point of sale system at a merchant location, a result of a comparison between the first facial templates at the current customer log
(Beenau [Col 7, Lines 48-54]  system including a point of interaction device such as, for example, a merchant point of sale (POS) device ....include a merchant system 130 including POS device  
Beenau [Col 29, Line 60]  a biometric may include a user's...facial
Beenau [Col 34, Lines 60-67]  facilitating biometric security using facial recognition...of any facial features obtained through a facial scan such as, for example, the eyes, nose, cheeks, jaw line, forehead, chin, ear features, head shape, hairline, neck features, shoulder height  
Beenau [Col 47, Lines 24-30] may facilitate the local comparison to authenticate the biometric sample... Any of the embodiments may alternatively or additionally include remote comparisons  
Beenau  [Col 39, Lines 63-66] a network and/or any other means for communicating. Protocol/sequence controller 208 may facilitate the local comparison to authenticate the biometric and authentication circuit 210 may validate the information.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  biometric authentication of Chang to incorporate the local biometric comparison of Beenau   “may facilitate the local comparison to authenticate the biometric sample.” (Beenau [Col 47, Lines 24-30]).        The modification would have been obvious, because it is merely applying a known technique (i.e.   local biometric comparison) to a known concept (i.e. biometric authentication) ready for improvement to yield predictable result (i.e. “storage of the biometric samples may be such that a sample is first encrypted and/or stored under a security procedure, such that the sample may only be accessed by a vendor, with the proper level of access or security which corresponds to or provides access to the stored sample.” Beenau [Col 33, Lines 21-25])

Regarding Claim 4, 
Chang and Beenau  teach the biometric payment method of Claim 1 as described earlier.
Chang teaches,
   wherein the results of the comparison between the first facial template at the current customer log and the second facial template indicates a match, and the payment processing system processes the payment transaction based on the match, wherein processing the payment transaction
(Chang [0080]  computer may store the biometric template for future authentication requests and maintain a plurality of biometric templates for varying biometric modalities (i.e., eyes, facial image, voice recognition). 
Chang [0055] biometric template generated and stored
Chang [0034]   biometric templates for revocable and non-revocable features associated with a user such as facial images... Biometric templates are used during the biometric authentication process. 
Chang [0090] the user may be authenticated before the user is allowed to proceed with a payment transaction.... Once the user is verified, the access device 730 may generate or obtain a confidence score
Chang [0076] authentication of the user and user device or authenticating the payment transaction based on the confidence score... a clearing and settlement process may take place.)
comprises:	identifying an issuer system associated with the payment account information;	generating a payment token to associate with the payment account information;	transmitting_,, the payment token and associated payment account information and transaction details to the issuer system;	
(Chang [0090]  generate an authorization request message which may pass to the issuer 750 via the acquirer
Chang [0029] The payment token may include a payment token issuer identifier that may be a substitute for a real issuer identifier for an issuer.
Chang [0083] payment application that may be associated with one or more payment accounts of the user.
Chang [0008]  payment transaction based at least in part on transaction information provided by a merchant)
and transmitting, to the point of sale computing system, the payment token, wherein the point of sale computing system generates a transaction authorization request to communicate to the issuer system comprising the payment token and transaction details, wherein the issuer system approves the transaction authorization request.
(Chang [0029] authorization request message may include a payment token 
Chang [0084] the access device 730 may be a point of sale device that may include ....an electronic cash register
Chang [0029] The payment token may include a payment token issuer identifier that may be a substitute for a real issuer identifier for an issuer.
Chang [0008]  payment transaction based at least in part on transaction information provided by a merchant
Chang [0031]  computer may be associated with an entity such as a payment processing network,... or an issuer. 
Chang [0030] merchant's access device (e.g. POS terminal) and can indicate approval or disapproval of the transaction by the authorization system.
Chang [0088]  issuer computer...may operate as authorization systems ...a transaction may be authorized by the issuer)
Regarding Claim 21, 
Chang and Beenau  teach the biometric payment method of Claim 1 as described earlier.
Chang teaches,
wherein the generating a second facial template of a user at the merchant location comprises capturing an image of the user at a point of sale computing system at the merchant location.
(Chang [0080]  computer may store the biometric template for future authentication requests and maintain a plurality of biometric templates for varying biometric modalities (i.e., eyes, facial image, voice recognition). 
Chang [0084]  the access device 730 may be a point of sale device that may include...an electronic cash
Chang [0034]  A biometric template...such as facial images
Chang [0043]  the user 102 may utilize a camera of the access device 104 to take a selfie or picture of themselves to submit with the authentication request 
Chang  [0056]  authentication request associated with the same merchant or merchant location)
Regarding Claim 22, 
Chang and Beenau  teach the biometric payment method of Claim 21 as described earlier.
Chang teaches,
wherein the point of sale computing system captures a static image of the user using a camera computing device.
(Chang [0034]  A biometric template...such as facial images
Chang [0043]  the user 102 may utilize a camera of the access device 104 to take a selfie or picture of themselves)
Regarding Claim 23, 
Chang and Beenau  teach the biometric payment method of Claim 21 as described earlier.
Chang teaches,
wherein the point of sale computing system captures an image of the user using a video capture device.
(Chang [0050]  the service provider computer... may accept input from an input device such as...camera
Chang [0046] dynamic biometric template 122 and continually update (e.g., daily, each time a new image or video is provided, monthly, etc.))
Claim  5 is rejected under 35 U.S.C. 103 as being unpatentable over  in view of Chang  and Beenau in view of Ito (“BIOMETRIC AUTHENTICATION DEVICE AND COMPUTER PRODUCT”, U.S. Patent Number: 8572396 B2).



Regarding Claim 5, 
Chang and Beenau teach the biometric payment method of Claim 1 as described earlier.




Chang teaches,
   	further comprising, by the payment processing system: receiving, from the user computing device at a time after adding the first facial template to the current customer log second location data;
(Chang [Claim 18] a first time period between authentication requests, a second time period between the authentication requests that utilize a particular type of biometric data, or a location of the user device utilized to provide the biometric data from the user)
Chang does not teach determining that the second location data indicates a location different from the merchant location; 	and transmitting instructions directing a point of sale system to remove the first facial template from the current customer log.
Ito teaches,
	determining that the second location data indicates a location different from the merchant location; 	and transmitting instructions directing a point of sale system to remove the first facial template from the current customer log.
(Ito [Claim 2]  a deleting unit that, when biometric information is transmitted from a predetermined transmission source from among a plurality of transmission sources of biometric information that are located at different locations, deletes the second biometric information matching with the transmitted biometric information and information corresponding to the second biometric information
Ito [Col 3, Lines 39-42]  a service server device 300, and a biometric authentication device 400, connected via a network 10 such as a local area network (LAN).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  biometric authentication of Chang to incorporate the biometric collation of Ito   “for performing a biometric authentication by collating biometric information that is transmitted through a network with biometric information is registered in advance.” (Ito [Col 1, Lines 7-10]).        The modification would have been obvious, because it is merely applying a known technique (i.e.   biometric collation) to a known concept (i.e. biometric authentication) ready for improvement to yield predictable result (i.e. “conventionally implemented authentication using a password or an identification (ID) card, a person attempting to be authenticated is required to remember the password or carry the ID card. In addition, when the password or the ID card is lost or stolen, a third party can falsely perform authentication. Problems such as the above do not occur in the authentication using the biometric authentication technology” Ito [Col 1, Lines 20-25])



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  in view of Chang  and Beenau in view of Smith (“TECHNOLOGIES FOR SECURE STORAGE AND USE OF BIOMETRIC AUTHENTICATION INFORMATION”, U.S. Patent Number: 9137247 B2).

Regarding Claim 6, 
Chang and Beenau teach the biometric payment method of Claim 1 as described earlier.



Chang does not teach  after a predefined amount of time after transmitting the first facial template to the point of sale system for addition to the current customer log, transmitting instructions to the point of sale system to remove the first facial template from the current customer log to generate an updated current customer log.
Smith teaches,
after a predefined amount of time after transmitting the first facial template to the point of sale system for addition to the current customer log, transmitting instructions to the point of sale system to remove the first facial template from the current customer log to generate an updated current customer log.
(Smith [Col 3, Lines 43-44]  facial recognition system
Smith [Col 3, Lines 50-53] "biometric reference template" is used herein to refer to a data structure containing biometric reference information of a user
Smith [Col 2, Line  62 to Col 3, Line 1] delete the biometric reference templates upon the occurrence of a termination event, such as the expiration of a period of time ...In this way, the biometric authentication technology described herein may ...enhance a user's control over his/her biometric reference information)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  biometric authentication of Chang to incorporate the     biometric template deletion   of Smith   “Upon completion of biometric authentication or the occurrence of a termination event, the authentication devices may delete the biometric reference templates from the protected environment.” (Smith [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e.   biometric template deletion) to a known concept (i.e. biometric authentication) ready for improvement to yield predictable result (i.e. “once reference biometric information is provided to a service provider, it may be difficult to for a user to revoke or otherwise delete that information from the service provider's systems. This may give rise to privacy and/or other concerns, particularly as the biometric information in a reference template may be considered personal private information of the user.” Smith [Col 1, Lines 52-58])
Response to Remarks
Applicant's arguments filed on May 5, 2022, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 102/103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
Beenau (“FACIAL SCAN BIOMETRICS ON A PAYMENT DEVICE”, U.S. Patent Number: 8294552 B2)
Applicant’s arguments, with respect to the rejection of claims under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of newly amended claims, a new grounds of rejection is made under 35 USC § 103. Applicant’s remarks regarding the rejection   made under 35 USC § 102 is rendered moot by the introduction of additional prior art.
Therefore, the rejection under  35 USC § 103 remains.

Prior Art Cited But Not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wilson (“SYSTEM AND METHOD FOR CONFIRMING LOCATION USING SUPPLEMENTAL SENSOR AND/OR LOCATION DATA”, U.S. Publication Number: 20140289822 A1) proposes collecting environmental sensor data from one or more sensors of a client device; using a geographical location reported by the device to collect supplemental data for the location; comparing the environmental sensor data with the supplemental data to arrive at a correlation score; and responsively selecting one or more authentication techniques for authenticating a user of the client device based on the correlation score.
Nechyba (“FACIAL FEATURE DETECTION”, U.S. Patent Number: 8515139 B1) provides capturing, by a camera of a computing device, an image including at least a face of a user, calculating a face template of the face of the user in the image, and analyzing the face template to determine whether the face includes at least one of a removable facial feature that decreases a level of distinctiveness between two faces and a non-removable facial feature that decreases a level of distinctiveness between two faces..
de Sylva (“LOCATION AUGMENTED BIOTRANSACTION SYSTEMS AND METHODS”, U.S. Patent Number: 10002356 B2) teaches   receiving a first signal from a first device that is positioned at a first location, wherein the first device includes a biometric scanner adapted to scan biometric information of a first user and to use scanned biometric information to facilitate generating the first signal; employing the first signal to match information associated with the first user to information associated with a second user based on the information associated with the second user, resulting in a match in response thereto.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.E./Examiner, Art Unit 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697